DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 12/13/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 112(a), examiner’s amendments to the claim(s) and examiner’s explanation about applicant’s disclosure having implicit/inherent support below have overcome the claim rejection(s). Examiner notes that paragraphs [0015-0022] and Figs. 1-4 do not have explicit support for the limitations “wherein the multiple-extruder module is arranged in the outer housing such that an axis of rotation of the rotatable connector is slanted with respect to a plane in which extrusion axes of the nozzles lie on, and wherein a rotation of the end-effector at the rotatable connector is configured to change an orientation angle of the extrusion axes of the nozzles relative to a horizontal plane” as applicant appears to allege in his remarks. However, examiners notes that the cited paragraphs and Figures above, annotated Fig. 1 below, and applicant’s explanations recorded in the interview summary dated 12/10/2021 provide sufficient evidence for implicit/inherent support for the missing descriptive matter. Based on the annotated Fig. 1 below, a person having ordinary skill in the art would have clearly recognized: i) that a rotation of the end-effector 26 at the rotatable connector 36 is configured to change an orientation angle of the extrusion axes of the nozzles 50 relative to the horizontal plane and ii) that when the end effector 26 is rotated via the rotatable connector 36, only the extrusion axes of the nozzles are going to move and the rest of the robot is not. Based on the description of the 3D printing machine in [0015-0022], annotated Fig. 1 below, and explanations recorded in the interview summary dated 12/10/2021, a person having ordinary skill in the art would have clearly recognized that the missing 


    PNG
    media_image1.png
    768
    708
    media_image1.png
    Greyscale

With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant’s amendments to the claim(s) have overcome the claim rejection(s).
With respect to the double patenting claim rejection(s), the terminal disclaimers approved on 12/14/2021 have overcome the rejection(s). 
With respect to the rejoinder request, the withdrawn claims are rejoined in this office action. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I and II as well as Species S1 and S2, as set forth in the Office action mailed on 11/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/10/2020 is withdrawn. Claim 5, directed to an ironing tool (i.e. Specie S2) is no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. Claims 11 and 13-20, directed to a system for fabricating a composite part (i.e. Invention II) are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
		Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	In claim 11, “means for smoothing out a top surface …” has being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 and being construed as covering the corresponding structure in paragraph [0029] and original claims 4-5 of applicant’s published application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Marra and John A. Miller on 01/12/2022.
The application has been amended as follows: 
In the Claims:
In lines 21-22 of claim 1, delete “without changing a pose of the robot”. 
In line 3 of claim 5, change “a dedicated smoothing iron” to --a dedicated ironing tool--.
In lines 25-26 of claim 11, delete “without changing a pose of the robot”.
In line 3 of claim 15, change “a dedicated smoothing iron” to --a dedicated ironing tool--.
Reasons for Allowance
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
an end-effector comprising an outer housing with an obliquely-angled corner wall, the end-effector being mounted to an end joint of a robot via a rotatable connector secured to the obliquely-angled corner wall, said end-effector including a multiple-extruder module inside the outer housing having a first extruder including the first nozzle and a second extruder including the second nozzle, wherein the first extruder receives the support structure material and the second extruder receives the part material, wherein the multiple-extruder module is arranged in the outer housing such that an axis of rotation of the rotatable connector is slanted with respect to a plane in which extrusion axes of the nozzles lie on, and wherein a rotation of the end-effector at the rotatable connector is configured to change an orientation angle of the extrusion axes of the nozzles relative to a horizontal plane” as instantly claimed. No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for modifying the closest prior art of record to render the claimed invention obvious. The untaught limitations in combination with the other limitations provide a number of advantages including improved degrees of freedom and dexterity of the 3D printing machine, improved reliability of the FFF process, improved FFF process speed, improved inter-layer adhesion, and a reduction in the permeability of the finished composite part in view of at least paragraphs [0005], [0020], [0023], [0027], [0029] and Figs. 1 and 6 of applicant’s published application. For at least the reasons set forth above, claims 1, 3-11, and 13-20 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743